Citation Nr: 0007100	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thigh injury.

2.  Entitlement to service connection for residuals of a 
right hip fracture, claimed as secondary to a service-
connected right elbow disability.

3.  Entitlement to service connection for arthritis of the 
right shoulder, claimed as secondary to a service-connected 
right elbow disability.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right elbow fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for removal of 
left leg muscle, and granted service connection and assigned 
a 0 percent rating for residuals of a right elbow fracture.  
The RO subsequently increased the rating for the right elbow 
disability to 10 percent, and later to 20 percent.  The 20 
percent rating was granted effective from the date of grant 
of service connection, initially as a combined rating based 
on separate 10 percent ratings each for arthritis and for 
pain, then, from October 1, 1997, as a single 20 percent 
rating.  The veteran has continued his appeal on that issue, 
seeking a rating higher than 20 percent.  The appeal also 
arises from a December 1996 rating decision, which denied 
service connection for a right hip fracture claimed as 
secondary to the right elbow disability, and from an October 
1997 rating decision, which denied service connection for 
arthritis of the right shoulder claimed as secondary to the 
right elbow disability.  The Board notes that, in an October 
1999 hearing before the undersigned Board Member, the veteran 
indicated that he was withdrawing a claim that he had 
previously filed for service connection for nicotine 
dependence.  The issue of entitlement to an increased rating 
for a right elbow disability will be addressed in a remand 
that follows this decision.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals.

2.  During service, the veteran sustained a penetrating wound 
of the left thigh; he now has scarring and muscle injury of 
the left thigh as residuals from that injury.

3.  The veteran sustained a right hip fracture in December 
1990; competent evidence does not show that that injury was 
caused, or made worse, by his service connected right elbow 
disability.

4.  The veteran's service connected right elbow disorder has 
produced an altered motion of the right arm when he uses 
crutches, which. in turn, produced, or contributed to cause, 
arthritis of the veteran's right shoulder joint.


CONCLUSIONS OF LAW

1.  Scarring and muscle injury of the veteran's left thigh 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  It is not reasonably shown that the December 1990 fall 
which resulted in a fracture of the veteran's right hip was 
proximately due to or the result of the veteran's service-
connected right elbow disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

3.  Arthritis of the veteran's right shoulder is proximately 
due to his service-connected right elbow disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Thigh

The veteran is seeking service connection for residuals of an 
injury of his left thigh.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A person who submits a claim for 
veterans' benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim, VA has a duty to 
assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107(a).

There is evidence that the veteran sustained an injury of his 
left thigh during service.  A physician who examined the 
veteran many years after service noted a scar and other 
residuals on his left thigh, and stated that such pathology 
was consistent with the injury during service that the 
veteran had described.  The Board finds that this evidence is 
sufficient to create a well grounded claim for service 
connection for residuals of a left thigh injury.  In 
addition, the Board finds that the facts relevant to that 
claim have been properly developed, and that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of the claim.

The veteran's service medical records indicated that the 
veteran sustained injuries of his right elbow and left thigh 
in November 1951, in a shipboard accident, when the hinges of 
a gun sponson snapped off and the gun sponson fell.  In an 
October 1999 hearing before the undersigned Board Member, the 
veteran explained that when the hinges snapped, he was thrown 
from an upper deck onto a lower deck.  He reported that he 
landed on his right elbow, and that part of the sponson hit 
him in his left leg.  Service treatment notes reflect that 
the veteran had a puncture wound in the medial aspect of his 
left thigh.  A fracture of the femur was suspected, but was 
ruled out by x-ray.  The veteran had surgical debridement of 
the wound.  The treating physician reported that the wound 
healed slowly, but that approximately one month after the 
injury it was clean, well healed, and asymptomatic.  The 
veteran's May 1950 service entrance examination report was 
annotated in March 1954 to show any marks and scars acquired 
after entry into service.  The annotated report showed the 
addition of a scar on the veteran's left thigh, described as 
four inches long by one inch deep.

Medical records associated with the veteran's claims file 
reflect that he was treated in the 1980s for severe occlusive 
peripheral vascular disease.  He underwent surgery on the 
blood vessels of both thighs.  In August 1989, he had a below 
the knee amputation of his right leg, followed by an above 
the knee amputation of the right leg in October 1989.  In 
December 1990, he fell and fractured his right hip.

On VA examination in December 1995, the veteran reported the 
history of a puncture wound in his left thigh in 1951.  The 
examining physician did not describe the appearance of the 
veteran's left thigh.  In March 1996, Robert W. Downie, M.D., 
a private physician, wrote that he had examined the veteran.  
The veteran reported that he had been using crutches to walk 
since the amputation of his right leg.  He reported that he 
had noticed pain in his left leg when walking using the 
crutches.  Dr. Downie observed a scar in the medial aspect of 
the veteran's left thigh.  Dr. Downie noted some absence of 
adductor muscle tissue, and induration and tenderness of the 
muscular area above and below the scar.  Dr. Downie commented 
that the scar and other manifestations seemed clearly 
consistent with the veteran's description of a penetrating 
injury at that site.  In subsequent written statements and 
hearing testimony, the veteran has continued to report that 
he has pain in his left leg in the area of the scar when he 
walks using crutches.

Service medical records indicate that the veteran sustained a 
penetrating wound that left a scar in his left thigh.  Dr. 
Downie's examination in 1996 revealed, in the same location, 
a scar, with absence of muscle tissue, induration, and 
tenderness.  The Board finds that the evidence reasonably 
shows that the veteran incurred a left thigh injury during 
service, and that he currently has a scar and some apparent 
muscle damage from that injury.  Accordingly, service 
connection for muscle injury and scarring of the left thigh 
is warranted.

Right Hip

The veteran asserts that a December 1990 fracture of his 
right hip should be service connected as secondary to his 
service-connected right elbow disability.  The veteran has a 
service-connected disability of the right elbow, residual to 
a fracture of the radial head in a shipboard accident in 
1951.  The veteran has indicated that he has used crutches or 
a wheelchair to move around since the amputation of his right 
leg in 1989.  He reports that the December 1990 hip fracture 
occurred when he was walking using crutches, and his right 
elbow gave way, causing him to lose the support of the right 
crutch and to fall, landing on his right hip.  He contends 
that the right elbow gave way because of the service-
connected disability of that elbow.

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Private medical treatment records from December 1990 reflect 
that the veteran reported that he had fallen when he slipped 
while walking with crutches.  On December 1995 VA medical 
examination, the veteran reported that it was very difficult 
for him to walk with crutches, because he could not 
completely straighten his right arm at the elbow.  The 
examiner noted that the veteran could not pronate the right 
elbow completely.  In March 1996, Dr. Downie reported that 
the veteran lacked 25 degrees of full extension of his right 
elbow.  Dr. Downie also noted that the veteran had limitation 
of supination and pronation of the right arm at the elbow. 
and that he walked using Lofstrand crutches.  "Because of 
the elbow contracture," Dr. Downie noted, "he had to walk 
with an exaggerated motion of his right arm."

In a July 1996 hearing at the RO, the veteran reported that 
he had trouble walking with crutches because was not able to 
lock his right elbow into an extended position.  He indicated 
that he had to hold the right arm at an angle when using the 
crutches.  He reported that he had trouble controlling the 
right crutch, and that, as a result, he had fallen a number 
of times, including the time he broke his right hip.  In 
September 1996, the veteran wrote that while walking using 
Lofstrand crutches, he had fallen many times when his right 
elbow gave way.  He stated that his right elbow gave way and 
caused him to fall the night that he broke his right hip.  

On VA examination in October 1996, the veteran reported that 
he had pain, limitation of motion, and decreased strength in 
his right elbow.  He reported that he used a wheelchair most 
of the time, but used forearm crutches for short distances.  
The examining physician noted tenderness to palpation of the 
elbow, and limitation of motion.  The elbow lacked full 
extension by 15 degrees.  Flexion was intact to 120 degrees.  
Supination was restricted to 40 degrees, and there was mild 
restriction of pronation, to 65 degrees.  Intermittent clicks 
could be heard and felt with the ranges of motion.  On manual 
resistance testing, general strength in the right elbow was 
intact, with no resulting pain.  The examiner found no 
instability of the elbow.  The examiner found that the 
veteran's right elbow had functional loss in the form of pain 
and decreased range of motion.  The examiner noted that the 
use of crutches and a wheelchair aggravated the problems of 
the right elbow.

In a May 1997 hearing at the RO, the veteran described the 
December 1990 accident that resulted in the right hip 
fracture.  He reported that he had fallen asleep on a couch 
in his family room, while watching television.  He reported 
that he awakened and got up to go to the bathroom and then to 
his bedroom.  He related that his family room is built one 
step lower than the next level of the house.  He reported 
that he walked using his crutches, and as he went up the one 
step, his arm gave way, and he fell back to the family room 
floor, landing on his hip.  The veteran's wife testified that 
she was asleep on another couch, and did not see the veteran 
fall, but awakened when she heard him fall.  She reported 
that she had seen the veteran fall other times.  She 
described one occasion when she was walking behind him, and 
she saw his right elbow give way while he was using his 
crutches, almost causing him to fall, although he managed 
with her help to catch himself and avoid a fall.

On VA examination in June 1997, the veteran again described 
the 1990 accident in which he broke his right hip.  He 
reported that he was going up a step using forearm crutches, 
when his right arm gave way and caused him to fall.  In his 
October 1999 hearing before the undersigned Board Member, the 
veteran stated that, since the injury to his right elbow 
during service, disability of the right elbow had restricted 
him from being able to do many tasks with his right arm.  He 
reported that his inability to fully extend his right arm at 
the elbow made it difficult for him to use the forearm 
crutches that he had needed since his right leg amputation.  
He reported that he had fallen several times while using the 
crutches, and that he came to realize that he was falling 
because his right elbow was giving way.  He reported that the 
elbow gave way on the night when he fell and broke his hip.

The veteran and his wife report that when the veteran uses 
crutches, his right elbow sometimes gives way and causes him 
to fall.  Medical examinations have found limitation of 
motion of the veteran's right elbow, and Dr. Downie observed 
that the lack of full extension of the elbow caused the 
veteran to use an exaggerated motion of the right arm when he 
used crutches.  The Board finds that this evidence is 
sufficient to make the veteran's claim for service connection 
for his right hip fracture plausible, and well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board also 
finds that the facts relevant to that claim have been 
properly developed, and that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran's claim for service connection for his right hip 
fracture is based on his contention that he fell and broke 
his hip because his disabled right elbow gave way.  The 
impaired function of his elbow that doctors have noted 
includes the inability to fully extend, pronate, or supinate 
the arm.  Dr. Downie's observation of an exaggerated arm 
motion supports a conclusion that the right elbow disability 
has an effect on the way the veteran uses a crutch with his 
right arm.  None of the physicians who have examined the 
veteran, however, have reported that the veteran's right 
elbow tends to give way when supporting weight on crutches.  
In fact, the VA physician who examined the veteran in October 
1996 reported that there was no instability involving the 
veteran's elbow.  In the absence of medical evidence of 
instability of the elbow, or medical opinion that it is 
likely that the elbow disability caused the veteran to fall, 
the Board finds that the preponderance of the evidence is 
against the claim for secondary service connection for the 
right hip fracture.  It is not shown by competent evidence 
that the service connected right elbow disorder caused or 
aggravated the right hip injury.  As a layperson, the veteran 
is not competent to establish such fact by his own 
statements/testimony.

Right Shoulder

The veteran contends that disability, including arthritis, in 
his right shoulder is due to his service-connected right 
elbow disability.  In his October 1999 Board hearing, the 
veteran reported that, since the 1989 amputation of his right 
leg, he sometimes uses a wheelchair and sometimes walks using 
crutches.  He asserted that he has right shoulder problems 
that were attributed to use of crutches.  He asserted that 
the restriction of motion of his right elbow, including lack 
of full extension of the elbow, caused an altered gait and 
motion when using crutches that tended to put pressure on his 
right shoulder.

As noted above, Dr. Downie wrote in March 1996 that 
contracture of the veteran's right elbow caused him to have 
an exaggerated motion of the right arm when he walked with 
crutches.  In September 1997, Christopher S. Snyder, D.O., 
reported that the veteran complained of pain in his right 
shoulder with use of crutches.  The veteran reported that a 
right elbow disability left him unable to fully extend that 
elbow, which in turn put excess stress on his right shoulder 
when he walked using crutches.  The veteran reported 
progressive pain with motion of the right shoulder.  
Dr. Snyder found that the abduction of the right 
acromioclavicular (AC) joint was limited, with very painful 
motion with any movement beyond 110 degrees.  External 
rotation and internal rotation of the shoulder were both 
limited.  In comparison, the left shoulder had much better 
range of motion, and no AC deformity.  Dr. Snyder's 
impression was right AC deformity, probably due to the long 
term use of crutches.

On follow-up, later in September 1997, Dr. Snyder reported 
that x-rays showed degenerative changes in the veteran's 
right AC joint.  Dr. Snyder noted that the veteran had 
limitation due to a radial head fracture of the right elbow, 
with a loss of about 15 degrees of extension.  Dr. Snyder 
wrote that, therefore, with use of crutches, the veteran 
tended to have significant pressure on his right AC joint, 
which had degenerated over time.  Dr. Snyder's assessment was 
severe osteoarthritis and degenerative joint disease of the 
right AC joint.

The findings of Dr. Downie and Dr. Snyder are sufficient to 
make the veteran's secondary service connection claim 
plausible and well grounded.  The Board also finds that the 
facts relevant to that claim have been properly developed, 
and that VA has satisfied its statutory obligation to assist 
the veteran in the development of that claim.  Dr. Snyder 
attributed arthritis in the veteran's right shoulder to his 
use of crutches.  The veteran uses crutches due to the non-
service-connected amputation of his right leg.  Dr. Snyder 
also indicated, however, that the disability of the veteran's 
right elbow put additional pressure on the veteran's right 
shoulder, which in turn had degenerated.  Dr. Downie had 
observed earlier that the right elbow disorder altered the 
motion of the veteran's right arm in using crutches.  
Dr. Snyder's statement suggested, without explicitly stating, 
a connection between the veteran's right shoulder arthritis 
and the altered motion and stresses produced by his right 
elbow disability.  Taking into account the contrasting lack 
of symptoms in the veteran's left shoulder, the Board finds 
that there is at least equivocal evidence supporting the 
veteran's claim that his right shoulder arthritis is 
proximately due to his right elbow disability.  Resolving 
reasonable doubt in favor of the veteran's claim, as required 
by 38 U.S.C.A. § 5107(b), the Board concludes that service 
connection for arthritis of the right shoulder is warranted.


ORDER

Service connection for muscle injury and scarring of the 
veteran's left thigh is granted.

Service connection for residuals of a right hip fracture as 
secondary to a right elbow disability is denied.

Service connection for right shoulder arthritis as secondary 
to a service connected right elbow disability is granted.


REMAND

Right Elbow

The veteran is seeking an increased rating for his right 
elbow disability.  The Court has established that when a 
claimant was awarded service connection for a disability, and 
the claimant subsequently appealed the RO's initial 
assignment of the rating for those disabilities, the claim is 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  The veteran appealed the rating 
initially assigned for his right elbow disability, and the 
rating schedule provides for ratings higher than 20 percent 
for disorders of the elbow.  Therefore, the Board finds that 
the veteran's claim for an increased rating is a well 
grounded claim.

As noted above, the veteran's service connected right elbow 
disability stems from a shipboard accident, in which he 
sustained a fracture of the radial head.  Medical records and 
statements from the veteran in the 1990s indicate that he has 
pain in the right elbow, and limitation of extension, 
pronation, and supination.  In his October 1999 hearing, the 
veteran reported that he had a tremor in his right arm.  He 
indicated that a primary care practitioner at a VA Medical 
Center had observed the tremor, and had referred the veteran 
to a neurologist at that facility.  To allow consideration of 
all symptomatology possibly related to the veteran's right 
elbow injury, complete records of the veteran's VA medical 
treatment should be obtained.

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, diminished endurance, or incoordination.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The most recent VA examination of the 
veteran's right elbow was in October 1996.  The veteran has 
indicated that his right elbow disability has worsened since 
the last examination, and he has expressed uncertainty as to 
whether VA examinations of his right elbow have fully 
reviewed the manifestations of his disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all records of 
VA outpatient and inpatient treatment of 
the veteran from 1990 through the 
present.  The RO should associate those 
records with the veteran's claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current manifestations of 
his right elbow disability, residual to a 
radial head fracture.  All necessary 
studies should be performed.  The 
veteran's claims file, including a copy 
of this remand, should be available to 
the examiner for review prior to the 
examination.  Findings with regard to the 
veteran's right elbow should include, but 
not necessarily be limited to:

	1) The ranges of flexion, extension, 
pronation, and supination of the right 
elbow, in degrees; with notation of 
complaints and objective signs of pain on 
any of those motions, and the portion of 
each of those ranges of motion that is 
accompanied by pain.

	2) Complaints and objective signs of 
diminished strength or diminished 
coordination of the right arm.

	3) Complaints and objective signs of 
impairment with repeated or prolonged use 
of the right arm.

	4) Discussion of impairment of the 
veteran's ability to engage in 
activities, including the use of the 
right arm to support mobility by 
wheelchair or with crutches, due to such 
factors as limitation of motion, pain on 
motion, weakened movement, diminished 
endurance, or incoordination.

In addition, examination should be 
performed to determine whether the 
veteran has any neurological disorder 
affecting the right upper extremity.  For 
any such disorder identified, the 
examiner should discuss the likelihood of 
a relationship between the disorder and 
the veteran's right elbow fracture.


The RO should then review the claim.  Inasmuch as the appeal 
is from the initial rating assigned, the RO should consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the claim remains denied, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



